Opinion per Curiam. Petition for rehearing claims that this court did not notice appellant’s claim for damages, resulting to him by reason of the water flowing out of appellees’ eight inch tile into the open ditch on his land, washing the open ditch deeper and wider and thereby damaging his land. As to that matter we were and are of the opinion that by not providing for such a contingency in the contract under which appellees’ tile was laid, appellant can not set up such a claim. It was not agreed appellees should ever pay any damages resulting from the laying of the tile. If the damage was unforeseen, it is appellant’s misfortune in not providing against it. Appellant now asks the court to so modify the decree or send the case back to the Circuit Court with directions so to modify it, as to allow him to furnish appellees an outlet for the flow of the water through his tile as originally laid on appellant’s land and before taken up by him. We see nothing unreasonable in this; all appellees can ask is a sufficient outlet for the water flowing through the eight inch tile. This court then orders and adjudges that the decree of the Circuit Court be modified as follows: It is adjudged and decreed that the said John T. Parker immediately restore the said eight inch tile and open ditch to its former state of usefulness and permit the waters to flow therein as they did flow before said tile was taken rip and said open ditch filled in, or, that appellant connect an eight inch tile with appellees’ tile, after the same is restored, and carry the same through the course of the open ditch with sufficient fall to give appellees’ tile as good an outlet as it had before it was disturbed, or as it had when first laid, and that said last named tile be carried to a complete outlet as good as the ditch had, so as to afford appellees an outlet for their water" as good as the open ditch afforded before it was filled up and the tile taken up, and that when such tile is completed appellant may fill up the earth over said tile. It is further ordered that the appellant pay all the costs in this court. The decree of the court below is affirmed with the exception as above modified.